DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) Claims 1-5, 7, 10-11, and 13-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer, the method comprising: identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations, identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata; detecting at least one action event associated with the one or more implementation recommendations; executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device.
The limitations directed towards identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations; identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata, and detecting at least one action event associated with the one or more implementation recommendations is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer and executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations; and receiving a result set to the query request and rendering the result set to a user device, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer and executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations; and receiving a result set to the query request and rendering the result set to a user device, the mention of identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations; identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata, and detecting at least one action event associated with the one or more implementation recommendations, in the context of this claim, encompasses a user mentally identifying a phone number such as 555-555-1234 or an address such as 1235 Main St, mentally determining that the phone number falls under a phone number attribute or the address falls under an address attribute within a data set, mentally generating model associated with semantics, mentally recommending steps to additional data to existing data, and mentally observing (detecting) that an action event associated with an implementation recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer and executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations; and receiving a result set to the query request and rendering the result set to a user device.  A method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of analyzing data sets and executing commands) such that it amounts to no more than mere instructions to apply the exception. Aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device is interpreted by the examiner to be mere data gathering which the courts have been found to be insignificant extra-solution activity. These additional elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element, “a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer and executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations; and receiving a result set to the query request and rendering the result set to a user device does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to claim 13, the claim recites a computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the acts comprising: identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations, identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata; detecting at least one action event associated with the one or more implementation recommendations; executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device.
The limitations directed towards identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations; identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata, and detecting at least one action event associated with the one or more implementation recommendations is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating a computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device, the mention of identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations; identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata, and detecting at least one action event associated with the one or more implementation recommendations, in the context of this claim, encompasses a user mentally identifying a phone number such as 555-555-1234 or an address such as 1235 Main St, mentally determining that the phone number falls under a phone number attribute or the address falls under an address attribute within a data set, mentally generating model associated with semantics, mentally recommending steps to additional data to existing data, and mentally observing (detecting) that an action event associated with an implementation recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 13 recites a computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device. A computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of analyzing data sets) such that it amounts to no more than mere instructions to apply the exception. Aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These additional elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element, “a computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elementsa computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 13 is not patent eligible.
With respect to claim 19, the claim recites a system for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the system performed by at least one computer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts, the acts comprising: identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations, identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata; detecting at least one action event associated with the one or more implementation recommendations; executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device.
The limitations directed towards identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations; identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata, and detecting at least one action event associated with the one or more implementation recommendations is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting a system for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the system performed by at least one computer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating a system for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the system performed by at least one computer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device, the mention of identifying a plurality of data analysis configurations; determining one or more data analysis attributes associated with the plurality of data analysis configurations; and generating semantic model metadata that constitute a semantic layer, the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata, at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules, the data analysis attributes derived from the plurality of data analysis configurations; identifying the data analysis attributes from associated data analysis configurations based on data analysis applications, based on the data analysis attributes mapped to the semantic model metadata from the mapping rules, determining one or more implementation recommendations associated with the semantic layer, the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata, and detecting at least one action event associated with the one or more implementation recommendations, in the context of this claim, encompasses a user mentally identifying a phone number such as 555-555-1234 or an address such as 1235 Main St, mentally determining that the phone number falls under a phone number attribute or the address falls under an address attribute within a data set, mentally generating model associated with semantics, mentally recommending steps to additional data to existing data, and mentally observing (detecting) that an action event associated with an implementation recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 19 recites a system for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the system performed by at least one computer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device. A system for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the system performed by at least one computer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of analyzing data sets) such that it amounts to no more than mere instructions to apply the exception. Aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These additional elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element, “a system for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the system performed by at least one computer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, a computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 19 is not patent eligible.
With respects to claims 2 and 14, the limitations are directed towards processing one or more data statements issued by one or more data analysis applications, the one or more data statements being configured to operate over the semantic layer. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can process the one or more data statements to formulate one or more data operations that are performed over at least one subject dataset. Therefore, claims 2 and 14, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 3 and 15, the limitations are directed towards the one or more data statements are configured to operate over at least one of, at least one virtual data model, or one or more virtual cubes, that is associated with the semantic layer.. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 3 and 15, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 4, 16, and 20, the limitations are directed towards the one or more data statements are processed to formulate one or more data operations that are performed over at least one subject dataset. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can process the one or more data statements to formulate one or more data operations that are performed over at least one subject dataset. Therefore, claims 4, 16, and 20, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 5 and 17, the limitations are directed towards creating at least one virtual data model, the at least one virtual data model being created based at least in part on the semantic model metadata. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 5 and 17, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 7, the limitations are directed towards the at least one virtual data model is presented to at least one user in at least one user interface. These additional limitations are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). Therefore, claims 7, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claim 10, the limitations are directed towards the one or more implementation recommendations are presented to at least one user in at least one user interface. These additional limitations are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). Therefore, claim 10, does not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claim 11, the limitations are directed towards the plurality of data analysis configurations are accessed by one or more data analysis applications to perform one or more data operations over at least one subject dataset. These additional limitations are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). Therefore, claim 11, does not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claim 18, the limitations are directed towards the at least one virtual data model comprises one or more virtual cubes. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claim 18, does not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (U.S. Publication No.: US 20170169092 A1) hereinafter Baird, in view of Vaschillo et al. (U.S. Publication No.: US 20050050068 A1) hereinafter Vaschillo, in view of Echerer et al. (U.S. Patent No.: US 5740267 A1) hereinafter Echerer, Julien et al. (U.S. Publication No.: US 20070168334 A1) hereinafter Julien, and further in view of Banjeree (U.S. Publication No.: US 20180174059 A1) hereinafter Banjeree.
As to claim 1:
A method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata [Paragraph 0031 teaches an analyst may want to perform analyses, using Tableau, Excel, or QlikView, to generate various instances of database statements to be interpreted on associated datasets on a set of subject data that is stored in a subject database. The structure of the subject database can be specified by certain subject database attributes comprising subject database metadata in a distributed data metastore. Database statements from the analysis tools are conformed to database connectivity statements and are then delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. The database statements can be configured to operate on a virtual multidimensional data model (semantic layers). Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes 126) of the subject database. Paragraph 0064, FIG. 6A, FIG. 6B, FIG. 6C, and FIG. 6D depict a series of multidimensional data model design application user interface views (e.g., cube design canvas views) from the perspective of two designers collaborating on the design of a virtual multidimensional data model.
The examiner interprets designing virtual multidimensional data models to be the claimed generation of semantic layers, wherein the virtual multidimensional data models used to analyze database statements derived from subject data (subject data sets) stored in a subject database. The examiner also interprets structure of the database specified by subject data attributes to be the claimed subject dataset metadata describing subject datasets.], 
the method performed by at least one computer, the method comprising: identifying a plurality of data analysis configurations [Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. The examiner interprets the units of work objects invoked by data model designers to be the claimed plurality of identified data analysis configurations.]; 
determining one or more data analysis attributes associated with the plurality of data analysis configurations [Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. The examiner interprets the units of work objects invoked by data model designers to be the claimed identified data analysis configurations. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N).
To elaborate, the examiner interprets work objects to be the claimed data analysis configurations and object attributes resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]; and 
generating semantic model metadata that constitute a semantic layer [Paragraph 0036 interaction with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events is characterized by various sets of interaction attributes. The transaction processor can apply the interaction attributes to a local set of data model rules to determine certain actions. The data model rules and/or multidimensional data model rules 172 in part define the characteristics (e.g., syntactic rules, semantic rules, etc.) of semantically correct representations (e.g., programming objects) of various aspects of the collaboratively designed virtual multidimensional data model. Paragraph 0061 teaches the rules might specify that the dimension object are to contain a hierarchy attribute and a level attribute pointing to a valid keyed-attribute as its primary-attribute. The examiner interprets the rules used to define the dimension to be the generation of semantic model metadata wherein the rules are associated with the multidimensional data model and dimension is included in the semantic model metadata.], the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata [Paragraph 0031 teaches the structure of the subject database can be specified by certain subject database attributes (e.g., database definitions, schema definitions, etc.) comprising subject database metadata in a distributed data metastore. Paragraph 0038 teaches processing at the multidimensional data model design collaboration engine includes receiving, merging, and validating the object attributes. The merge processor can merge the object attributes comprising various semantically correct instances of the unit of work objects received from various respective designers to determine a set of merged object attributes. The examiner interprets the object attributes to be the data analysis attributes wherein the object attributes are used to get a set of merged attributes comprising semantically correct (rule defined) instances of work objects characterized by metadata (dimensions).],
the data analysis attributes derived from the plurality of data analysis configurations [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
Note: The examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data. The examiner also interprets data model attributes associated with a multidimensional data model representation resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]
identifying the data analysis attributes from associated data analysis configurations based on data analysis applications [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
Note: The examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data. The examiner also interprets data model attributes associated with a multidimensional data model representation resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]
the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses. Paragraph 0054 teaches dimensions and/or relationships can be defined in tables associated with the subject database in the data warehouse.
Note: The examiner interprets dimensions or data model attributes associated with work objects are defined in a subject database tied to a data warehouse to be the claimed the data analysis configurations are codified in configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset. The subject database is interpreted to include the claimed subject dataset, analysis tools (e.g., Tableau, Excel, QlikView, etc.) are interpreted to be the claimed data analysis applications, and dimensions and/or relationships can be defined in tables associated with the subject database in the data warehouse is interpreted to be the claimed data analysis configurations are codified in configuration content objects. Codified is interpreted to be database statements and configuration content objects is interpreted to be databases.]
based on the data analysis attributes, determining one or more implementation recommendations associated with the semantic layer [Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects. Paragraph 0037 teach the interaction attributes might indicate the designer wants to create a new dimension for the collaboratively designed virtual multidimensional data model characterized by the data model attributes 142.sub.S. In this case, the data model rules can specify the additional interaction attributes (e.g., dimension name) required from the designer, the semantically correct structure of the dimension object, the minimum attributes that may be required for a valid dimension object, and/or other characteristics defining a semantically correct unit of work object. Paragraph 0068 and Figure 6B teaches responsive to designer1 130.sub.1 interacting with the cube design canvas to invoke the creation of a new dimension (e.g., see FIG. 6A), a dimension creation window 614.sub.1 is rendered in the designer1 cube design canvas view 604.sub.1. Designer1 130.sub.1 might enter the name "Customer Dimension" and select the key column "customerkey". To elaborate, the examiner interprets the selection of the key column “customerkey” to be a result of the application providing recommendations in the form of additional interaction attributes in the form of a drop down list and the designer selecting an interaction attribute from the set of recommendations”. The data model attributes are interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.], the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata [Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects.  To further elaborate, the examiner interprets the drop down list provided to the designer to be a list of interaction attributes that represents one or more elements of the application data wherein application data represents data transmitted from the multidimensional model data model attributes. The data model attributes are interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.]; and 
detecting at least one action event associated with the one or more implementation recommendations [Paragraph 0070 teaches clicking the "Save" button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. The generated unit of work object can then be broadcast to the designers with access to the collaborative environment for the selected virtual multidimensional data model. The examiner interprets generating a semantically correct unit of work when the designer clicks “Save” to be the claimed execution of the one or more commands to carry out the action event (selecting the interaction attribute and clicking “Save”)]
executing one or more commands to carry out the at least one action event [Paragraph 0070 teaches clicking the "Save" button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. The generated unit of work object can then be broadcast to the designers with access to the collaborative environment for the selected virtual multidimensional data model. The examiner interprets generating a semantically correct unit of work when the designer clicks “Save” to be the claimed execution of the one or more commands to carry out the action event (selecting the interaction attribute and clicking “Save”)], the commands for reducing or redirecting the attributes defined by the semantic model metadata [Paragraph 0031 teaches the structure of the subject database can be specified by certain subject database attributes (e.g., database definitions, schema definitions, etc.) comprising subject database metadata in a distributed data metastore. Paragraph 0037 teaches the data model rules might specify the scope of the associated operations, the syntax and/or semantics of the unit of work object, and/or other characteristics corresponding to the received interaction attributes. Paragraph 0038 teaches processing at the multidimensional data model design collaboration engine includes receiving, merging, and validating the object attributes. The merge processor can merge the object attributes comprising various semantically correct instances of the unit of work objects received from various respective designers to determine a set of merged object attributes. Paragraph 0050 teaches certain batches of received object attributes can be merged (see operation 330) and/or validated (see operation 332) to determine a set of attributes (e.g., committed modification attributes) characterizing the data model changes to be committed to the collaborative environment (see operation 334). Paragraph 0070 teaches designer1 130.sub.1 has selected an interaction attribute (e.g., “VALUE COLUMN”=“fullname”) in the dimension creation window 614.sub.2 that can serve to complete a valid set of interaction attributes such that the “Save” button can be clicked. According to the herein disclosed techniques, clicking the “Save” button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. Note: The examiner interprets the interaction attribute associated with the “Save” command to be the claimed attributes defined by the semantic model because the semantically correct unit of work objects based on the specified interaction attributes are also based on the database metadata in a distributed data metastore. To further elaborate, the examiner interprets the object attributes to be the data analysis attributes wherein the object attributes are used to get a set of merged attributes comprising semantically correct (rule defined) instances of work objects characterized by metadata (dimensions) and receiving, merging, and manipulating interaction attributes is interpreted to read on the claimed redirecting. The examiner interprets the claimed redirecting attributes to be moving and manipulating attributes, therefore receiving attributes is interpreted to be moving (redirecting) attributes.]
generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations [Paragraph 0031 teaches the database statements from the analysis tools are conformed to database connectivity statements (e.g., using ODBC, JDBC, OLE-DB, etc.) by an instance of middleware. The database connectivity statements can then be delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. In an exemplary embodiment, the database statements can be configured to operate on a virtual multidimensional data model. Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects. Paragraph 0039 teaches the data model designers can define the dimensions 108, measures 109, relationships 110, and/or inferred relationships 121 based at least in part on information comprising a set of abstracted distributed data metadata 143 (e.g., abstracted from the distributed data metastore 113 by the query planner 120 in FIG. 1A)… one or more instances of the virtual cubes 126 can be determined at query time (e.g., by the query planner 120 in FIG. 1A). Paragraph 0061 teaches when a valid set of interaction attributes are received, one or more semantically correct unit of work objects can be generated (see step 508). In some cases, the unit of work object can be semantically correct when conformed to certain aspects of the multidimensional data model rules 172. For example, the shown instance of a unit of work object 154.sub.2 for a created dimension (e.g., “customer Dimension”) can be structured according to the multidimensional data model rules 172. Specifically, the rules might specify the unit of work object are to have an XML-based structure having the shown tag taxonomy (e.g., <dimension> . . . </dimension>, <dataset> . . . </dataset>, etc.).
Note: Paragraph 0079 of the instant application specification is directed to action buttons selected by the user to invoke action events that will facilitate implementation of the recommendation which the examiner interprets to be the claimed accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations. Therefore, the cited prior art’s recitation of interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events is also interpreted to read on the claimed accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations. The examiner interprets the drop down list provided to the designer to be a list of interaction attributes that represents one or more elements of the application data wherein application data represents data transmitted from the multidimensional model data model attributes. The data model attributes is interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.  To further elaborate, valid interaction attributes associated with the designer interacting with certain elements is interpreted to be the designer interacting with the claimed implementation recommendations. When a valid set of interaction attributes are received, one or more semantically correct unit of work objects can be generated, wherein the semantically correct unit of work objects are interpreted to be the claimed additional data set based on the semantic model metadata and the one or more unit of work objects is interpreted to include the claimed additional (more) data set. Semantically correct is interpreted to read on the claimed based on the semantic model metadata and the claimed data additional data set is interpreted to be associated with or in the same scope of the claimed data analysis attributes associated with the data analysis configurations. Furthermore, delivering statements, based on selections from a drop down list as part of interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events, to a query planner to produce associated instances of subject database statements (generating a set of operations for satisfying a query request) that can be issued to a distributed data query engine for operation on the subject database reads on the claimed generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations.] and

Baird discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose at least one of the one or more data analysis attributes is mapped to a respective portion of the semantic model metadata based at least in part on one or more mapping rules, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset and receiving a result set to the query request and rendering the result set to a user device.
Vaschillo discloses: 
at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules [Paragraph 0038 and Figure 1 teach source data model 102 and a target data model 104, which mapping occurs from the source model 102 to the target model 104 via a mapping component 106. Each data model (102 and 104) has associated therewith metadata that exposes one or more entities that can be related. That is, the source model 102 exposes source metadata 108 and the target model 104 exposes target metadata 110, which metadata (108 and 110) each comprise conceptual entities that are directly relatable via the mapping component 106. The metadata entities include the concepts (or expressions) of structure, field, and relationship. Paragraph 0039 teaches mapping relates and connects between the same, different, or a combination of the same and different mappable concepts from at least two mapped models. Mapping is directional. Paragraph 0178 teaches BasedOnMap should refer to a valid Map name. BasedOnRelationship should refer to a valid Relationship name in the source domain. A valid BasedOnMap should exist if BasedOnRelationship is specified. Copied FieldMaps are subject to the all other mapping rules as they are explicitly defined. The examiner interprets the source model metadata/entities to be to the claimed data analysis attributes and the mapping rules to be the claimed mapping rules used to map source model metadata/entities to target model metadata/entities. Explicitly defined directional mapping based on relationships is interpreted to be the claimed respective mapping between data analysis attributes and the respective portion of the semantic model metadata].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, by incorporating mapping rules to map model metadata/entities (see Vaschillo Paragraph 0038, 0039, and 0178), because both applications are directed to semantic data model processing; configuring the steps used to generate semantic layers to include steps for adherence to rules for mapping metadata and attributes/entities allows for users to take advantage of the extensibility mechanism of a domain (see Vaschillo Paragraph 0065).

Baird and Vaschillo discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, and receiving a result set to the query request and rendering the result set to a user device.
Echerer discloses:
aggregating one or more of data analysis attributes from at least two respective configuration content objects [Column 9 Lines 38-42 teach the analysis data that is stored in an Analysis File may simply contain image enhancement features such as brightness, contrast, histogram equalization, zoom, gamma correction factors, and other image adjustment instructions. Note: Storing analysis data (analysis attributes) from features such as adjustment instructions (configuration content objects) that include histogram equalization and zoom (at least two configuration content objects) reads on the claimed aggregating one or more of data analysis attributes from at least two respective configuration content objects.], each configuration content object from a respective data analysis file [Column 9 Lines 38-42 teach the analysis data that is stored in an Analysis File may simply contain image enhancement features such as brightness, contrast, histogram equalization, zoom, gamma correction factors, and other image adjustment instructions. Column 11 Lines 11-13 teach that image's Analysis Files are listed from the Analysis Database in the second file list box, as can be seen in FIG. 1. Column 17 Lines 17-19 teach an image, and a set of points that have been collected from the image and stored in an Analysis File that was created in the Automatic mode. Column 17 Lines 27-32 teach storing the Landmark coordinates in the Analysis File and then by storing a set of files such that each file contains a set of instructions detailing what to do with those coordinates to produce a given calculation, a large variety of calculations can be extracted from one set of Landmarks. Note: Storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) reads on the claimed each configuration content object from a respective data analysis file.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird and Vaschillo, by incorporating storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) (see Echerer Column 9 Lines 38-42, Column 11 Lines 11-13, Column 17 Lines 17-19, and Column 17 Lines 27-32), because the three applications are directed to data processing; incorporating storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) provides a quantified minimum error in dimensionless units of mm per mm and/or pixels per pixel (see Echerer Column 13 Lines 9-11). 

Baird, Vaschillo, and Echerer discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, and receiving a result set to the query request and rendering the result set to a user device.
Julien discloses:
the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes [Paragraph 0046 the user can duplicate the subset of data into a new table. In certain embodiments, the user can use the modeling tool 132 to annotate the duplication in the data model 138. A global uniqueness rule, such as the duplicate columns rule 522 shown in FIG. 5 (described below), can be selected by users so that the design analysis tool 134 identifies duplicate data (i.e., identifies a redundant column in a denormalized table. Note: Duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) reads on the claimed the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, Vaschillo, and Echerer, by incorporating duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) (see Julien Paragraph 0046), because the four applications are directed to data processing; incorporating duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) identifies a redundant column in a denormalized table (see Julien Paragraph 0046). 

Baird, Vaschillo, Echerer, and Julien discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose receiving a result set to the query request and rendering the result set to a user device.
Banerjee discloses:
receiving a result set to the query request and rendering the result set to a user device [Paragraph 0023 teaches support launchpad mobile application 326 may request or query 328 the predictive data model 318, and in response, insights are sent as result 330 to the support launchpad mobile application 326 in a format supported by the mobile device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, Vaschillo, Echerer, and Julien, by incorporating request or querying the predictive data model and in response, insights are sent as result to the mobile application in a format supported by the mobile device (see Banerjee Paragraph 0023), because the five applications are directed to data processing; incorporating request or querying the predictive data model and in response, insights are sent as result to the mobile application in a format supported by the mobile device provides proactive prevention in delays in finding solutions (see Banerjee Paragraph 0002). 

As to claim 2:
Baird discloses:
The method of claim 1, further comprising:
processing one or more data statements issued by one or more data analysis applications [Paragraph 0031 teaches instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. The examiner interprets analysis tools to be the claimed analysis applications and the database statements to be the claimed data statements.], the one or more data statements being configured to operate over the semantic layer [Paragraph 0031 teaches the database statements from the analysis tools are conformed to database connectivity statements (e.g., using ODBC, JDBC, OLE-DB, etc.) by an instance of middleware. The database connectivity statements can then be delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. In an exemplary embodiment, the database statements can be configured to operate on a virtual multidimensional data model. To elaborate, virtual multidimensional data model is interpreted by the examiner to be the semantic layer.]

As to claim 3:
Baird discloses:
The method of claim 2, wherein the one or more data statements are configured to operate over at least one of, at least one virtual data model, or one or more virtual cubes, that is associated with the semantic layer [Paragraph 0031 teaches the database statements from the analysis tools are conformed to database connectivity statements (e.g., using ODBC, JDBC, OLE-DB, etc.) by an instance of middleware. The database connectivity statements can then be delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. In an exemplary embodiment, the database statements can be configured to operate on a virtual multidimensional data model. The virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes 126) of the subject database. To elaborate, the examiner interprets the database statements to be configured on both the virtual multidimensional data model (virtual model) and the virtual cubes].

As to claim 4:
Baird discloses:
The method of claim 2, wherein the one or more data statements are processed to formulate one or more data operations that are performed over at least one subject dataset [Paragraph 0031 teaches database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse].

As to claim 5:
Baird discloses:
The method of claim 1, further comprising: creating at least one virtual data model [Paragraph 0060 teaches at least one designer from a group of collaborating designers concurrently designing a virtual multidimensional data model. The examiner interprets the designing to be the claimed creation of a virtual data model.], the at least one virtual data model being created based at least in part on the semantic model metadata [Paragraph 0060 teaches a designer might want to create, modify, and/or delete some aspect (e.g., dimension, measure, relationship, etc.) of the virtual multidimensional data model. The examiner interprets the dimension, measure, and relationship to be the semantic model metadata].

As to claim 7:
Baird discloses:
The method of claim 5, wherein the at least one virtual data model is presented to at least one user in at least one user interface [Paragraph 0047 and Figure 3:300 teach client devices that can represent one of a variety of other computing devices having software (e.g., multidimensional data model design application 132.sub.1, multidimensional data model design application 132.sub.N, etc.) and hardware (e.g., a graphics processing unit, display, monitor, etc.) capable of processing and displaying information (e.g., web page, graphical user interface, etc.) on a display. Paragraph 0048 teaches the multidimensional data model design application can be launched at the client device. Launching the application might cause certain sets of application data and/or project data (e.g., comprising a selected instance of data model attributes characterizing a collaboratively designed virtual multidimensional data model) to be loaded from the application server to the plurality of client devices to enable the data model designers to perform various design operations. FIG. 6A, FIG. 6B, FIG. 6C, and FIG. 6D depict a series of multidimensional data model design application user interface views (e.g., cube design canvas views) from the perspective of two designers collaborating on the design of a virtual multidimensional data model. The examiner interprets certain sets of application data and project data to be the claimed virtual data model and the data model designers using the client/computing devices to perform design operations on the virtual multidimensional data model to be the claimed virtual data model presented to at least one user in at least one user interface with the additional user interaction of performing various design operations].

As to claim 9:
Baird discloses:
The method of claim 1, further comprising: detecting at least one action event associated with the one or more implementation recommendations [Paragraph 0070 and Figure 6C teach designer1 130.sub.1 has selected an interaction attribute (e.g., "VALUE COLUMN"="fullname") in the dimension creation window 614.sub.2 that can serve to complete a valid set of interaction attributes such that the "Save" button can be clicked. The examiner interprets selecting the interaction attribute and clicking save to be the claimed detected action(s) associated with the implementation recommendation wherein the interaction attribute is interpreted to be the implantation recommendation.]; and executing one or more commands to carry out the at least one action event [Paragraph 0070 teaches clicking the "Save" button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. The generated unit of work object can then be broadcast to the designers with access to the collaborative environment for the selected virtual multidimensional data model. The examiner interprets generating a semantically correct unit of work when the designer clicks “Save” to be the claimed execution of the one or more commands to carry out the action event (selecting the interaction attribute and clicking “Save”)].

As to claim 10:
Baird discloses:
The method of claim 1, wherein the one or more implementation recommendations are presented to at least one user in at least one user interface [Paragraph 0047, Figure 2, and Figure 3 teach client devices (e.g., client device 204.sub.1, . . . , client device 204.sub.N) that can represent one of a variety of other computing devices (e.g., a smart phone 204.sub.3, a tablet 204.sub.4, a WiFi phone 204.sub.5, a laptop 204.sub.6, a workstation 204.sub.7, etc.) having software (e.g., multidimensional data model design application 132.sub.1, multidimensional data model design application 132.sub.N, etc.) and hardware (e.g., a graphics processing unit, display, monitor, etc.) capable of processing and displaying information (e.g., web page, graphical user interface, etc.) on a display. Paragraph 0068, Figure 6A, and Figure 6B teach responsive to designer1 130.sub.1 interacting with the cube design canvas to invoke the creation of a new dimension (e.g., see FIG. 6A), a dimension creation window 614.sub.1 is rendered in the designer1 cube design canvas view 604.sub.1. Designer1 130.sub.1 might enter the name "Customer Dimension" and select the key column "customerkey". To elaborate, the examiner interprets the selection of the key column “customerkey” to be a result of the application providing recommendations and the designer selecting an item from the set of recommendations based on the designer entering “Customer Dimension”. Recommendations are provided via a drop-down and is interpreted to be associated with an action event displayed via the user interface].

As to claim 11:
Baird discloses:
The method of claim 1, wherein the plurality of data analysis configurations are accessed by one or more data analysis applications to perform one or more data operations over at least one subject dataset [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
To further elaborate, the examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data].

As to claim 13:
Baird discloses:
A computer readable medium, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata [Paragraph 0079, 0080, and Figure 8A teach a "computer readable medium" or "computer usable medium" as any medium that participates in providing instructions to processor 807 for execution. Common forms of computer readable media includes, for example, floppy disk, flexible disk, hard disk, magnetic tape, or any other magnetic medium; CD-ROM or any other optical medium; punch cards, paper tape, or any other physical medium with patterns of holes; RAM, PROM, EPROM, FLASH-EPROM, or any other memory chip or cartridge, or any other non-transitory medium. ], the acts comprising: 
identifying a plurality of data analysis configurations [Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. The examiner interprets the units of work objects invoked by data model designers to be the claimed plurality of identified data analysis configurations.]; 
determining one or more data analysis attributes associated with the plurality of data analysis configurations [Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. The examiner interprets the units of work objects invoked by data model designers to be the claimed identified data analysis configurations. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N).
To elaborate, the examiner interprets work objects to be the claimed data analysis configurations and object attributes resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]; and 
generating semantic model metadata that constitute a semantic layer [Paragraph 0036 interaction with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events is characterized by various sets of interaction attributes. The transaction processor can apply the interaction attributes to a local set of data model rules to determine certain actions. The data model rules and/or multidimensional data model rules 172 in part define the characteristics (e.g., syntactic rules, semantic rules, etc.) of semantically correct representations (e.g., programming objects) of various aspects of the collaboratively designed virtual multidimensional data model. Paragraph 0061 teaches the rules might specify that the dimension object are to contain a hierarchy attribute and a level attribute pointing to a valid keyed-attribute as its primary-attribute. The examiner interprets the rules used to define the dimension to be the generation of semantic model metadata wherein the rules are associated with the multidimensional data model and dimension is included in the semantic model metadata.], the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata [Paragraph 0031 teaches the structure of the subject database can be specified by certain subject database attributes (e.g., database definitions, schema definitions, etc.) comprising subject database metadata in a distributed data metastore. Paragraph 0038 teaches processing at the multidimensional data model design collaboration engine includes receiving, merging, and validating the object attributes. The merge processor can merge the object attributes comprising various semantically correct instances of the unit of work objects received from various respective designers to determine a set of merged object attributes. The examiner interprets the object attributes to be the data analysis attributes wherein the object attributes are used to get a set of merged attributes comprising semantically correct (rule defined) instances of work objects characterized by metadata (dimensions).],
the data analysis attributes derived from the plurality of data analysis configurations [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
Note: The examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data. The examiner also interprets data model attributes associated with a multidimensional data model representation resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]
identifying the data analysis attributes from associated data analysis configurations based on data analysis applications [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
Note: The examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data. The examiner also interprets data model attributes associated with a multidimensional data model representation resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]
the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses. Paragraph 0054 teaches dimensions and/or relationships can be defined in tables associated with the subject database in the data warehouse.
Note: The examiner interprets dimensions or data model attributes associated with work objects are defined in a subject database tied to a data warehouse to be the claimed the data analysis configurations are codified in configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset. The subject database is interpreted to include the claimed subject dataset, analysis tools (e.g., Tableau, Excel, QlikView, etc.) are interpreted to be the claimed data analysis applications, and dimensions and/or relationships can be defined in tables associated with the subject database in the data warehouse is interpreted to be the claimed data analysis configurations are codified in configuration content objects. Codified is interpreted to be database statements and configuration content objects is interpreted to be databases.]
based on the data analysis attributes, determining one or more implementation recommendations associated with the semantic layer [Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects. Paragraph 0037 teach the interaction attributes might indicate the designer wants to create a new dimension for the collaboratively designed virtual multidimensional data model characterized by the data model attributes 142.sub.S. In this case, the data model rules can specify the additional interaction attributes (e.g., dimension name) required from the designer, the semantically correct structure of the dimension object, the minimum attributes that may be required for a valid dimension object, and/or other characteristics defining a semantically correct unit of work object. Paragraph 0068 and Figure 6B teaches responsive to designer1 130.sub.1 interacting with the cube design canvas to invoke the creation of a new dimension (e.g., see FIG. 6A), a dimension creation window 614.sub.1 is rendered in the designer1 cube design canvas view 604.sub.1. Designer1 130.sub.1 might enter the name "Customer Dimension" and select the key column "customerkey". To elaborate, the examiner interprets the selection of the key column “customerkey” to be a result of the application providing recommendations in the form of additional interaction attributes in the form of a drop down list and the designer selecting an interaction attribute from the set of recommendations”. The data model attributes are interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.], the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata [Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects.  To further elaborate, the examiner interprets the drop down list provided to the designer to be a list of interaction attributes that represents one or more elements of the application data wherein application data represents data transmitted from the multidimensional model data model attributes. The data model attributes are interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.]; and 
detecting at least one action event associated with the one or more implementation recommendations [Paragraph 0070 teaches clicking the "Save" button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. The generated unit of work object can then be broadcast to the designers with access to the collaborative environment for the selected virtual multidimensional data model. The examiner interprets generating a semantically correct unit of work when the designer clicks “Save” to be the claimed execution of the one or more commands to carry out the action event (selecting the interaction attribute and clicking “Save”)]
executing one or more commands to carry out the at least one action event [Paragraph 0070 teaches clicking the "Save" button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. The generated unit of work object can then be broadcast to the designers with access to the collaborative environment for the selected virtual multidimensional data model. The examiner interprets generating a semantically correct unit of work when the designer clicks “Save” to be the claimed execution of the one or more commands to carry out the action event (selecting the interaction attribute and clicking “Save”)], the commands for reducing or redirecting the attributes defined by the semantic model metadata [Paragraph 0031 teaches the structure of the subject database can be specified by certain subject database attributes (e.g., database definitions, schema definitions, etc.) comprising subject database metadata in a distributed data metastore. Paragraph 0037 teaches the data model rules might specify the scope of the associated operations, the syntax and/or semantics of the unit of work object, and/or other characteristics corresponding to the received interaction attributes. Paragraph 0038 teaches processing at the multidimensional data model design collaboration engine includes receiving, merging, and validating the object attributes. The merge processor can merge the object attributes comprising various semantically correct instances of the unit of work objects received from various respective designers to determine a set of merged object attributes. Paragraph 0050 teaches certain batches of received object attributes can be merged (see operation 330) and/or validated (see operation 332) to determine a set of attributes (e.g., committed modification attributes) characterizing the data model changes to be committed to the collaborative environment (see operation 334). Paragraph 0070 teaches designer1 130.sub.1 has selected an interaction attribute (e.g., “VALUE COLUMN”=“fullname”) in the dimension creation window 614.sub.2 that can serve to complete a valid set of interaction attributes such that the “Save” button can be clicked. According to the herein disclosed techniques, clicking the “Save” button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. Note: The examiner interprets the interaction attribute associated with the “Save” command to be the claimed attributes defined by the semantic model because the semantically correct unit of work objects based on the specified interaction attributes are also based on the database metadata in a distributed data metastore. To further elaborate, the examiner interprets the object attributes to be the data analysis attributes wherein the object attributes are used to get a set of merged attributes comprising semantically correct (rule defined) instances of work objects characterized by metadata (dimensions) and receiving, merging, and manipulating interaction attributes is interpreted to read on the claimed redirecting. The examiner interprets the claimed redirecting attributes to be moving and manipulating attributes, therefore receiving attributes is interpreted to be moving (redirecting) attributes.]
generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations [Paragraph 0031 teaches the database statements from the analysis tools are conformed to database connectivity statements (e.g., using ODBC, JDBC, OLE-DB, etc.) by an instance of middleware. The database connectivity statements can then be delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. In an exemplary embodiment, the database statements can be configured to operate on a virtual multidimensional data model. Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects. Paragraph 0039 teaches the data model designers can define the dimensions 108, measures 109, relationships 110, and/or inferred relationships 121 based at least in part on information comprising a set of abstracted distributed data metadata 143 (e.g., abstracted from the distributed data metastore 113 by the query planner 120 in FIG. 1A)… one or more instances of the virtual cubes 126 can be determined at query time (e.g., by the query planner 120 in FIG. 1A). Paragraph 0061 teaches when a valid set of interaction attributes are received, one or more semantically correct unit of work objects can be generated (see step 508). In some cases, the unit of work object can be semantically correct when conformed to certain aspects of the multidimensional data model rules 172. For example, the shown instance of a unit of work object 154.sub.2 for a created dimension (e.g., “customer Dimension”) can be structured according to the multidimensional data model rules 172. Specifically, the rules might specify the unit of work object are to have an XML-based structure having the shown tag taxonomy (e.g., <dimension> . . . </dimension>, <dataset> . . . </dataset>, etc.).
Note: Paragraph 0079 of the instant application specification is directed to action buttons selected by the user to invoke action events that will facilitate implementation of the recommendation which the examiner interprets to be the claimed accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations. Therefore, the cited prior art’s recitation of interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events is also interpreted to read on the claimed accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations. The examiner interprets the drop down list provided to the designer to be a list of interaction attributes that represents one or more elements of the application data wherein application data represents data transmitted from the multidimensional model data model attributes. The data model attributes is interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.  To further elaborate, valid interaction attributes associated with the designer interacting with certain elements is interpreted to be the designer interacting with the claimed implementation recommendations. When a valid set of interaction attributes are received, one or more semantically correct unit of work objects can be generated, wherein the semantically correct unit of work objects are interpreted to be the claimed additional data set based on the semantic model metadata and the one or more unit of work objects is interpreted to include the claimed additional (more) data set. Semantically correct is interpreted to read on the claimed based on the semantic model metadata and the claimed data additional data set is interpreted to be associated with or in the same scope of the claimed data analysis attributes associated with the data analysis configurations. Furthermore, delivering statements, based on selections from a drop down list as part of interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events, to a query planner to produce associated instances of subject database statements (generating a set of operations for satisfying a query request) that can be issued to a distributed data query engine for operation on the subject database reads on the claimed generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations.] and

Baird discloses most of the limitations as set forth in claim 13 but does not appear to expressly disclose at least one of the one or more data analysis attributes is mapped to a respective portion of the semantic model metadata based at least in part on one or more mapping rules, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset and receiving a result set to the query request and rendering the result set to a user device.
Vaschillo discloses: 
at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules [Paragraph 0038 and Figure 1 teach source data model 102 and a target data model 104, which mapping occurs from the source model 102 to the target model 104 via a mapping component 106. Each data model (102 and 104) has associated therewith metadata that exposes one or more entities that can be related. That is, the source model 102 exposes source metadata 108 and the target model 104 exposes target metadata 110, which metadata (108 and 110) each comprise conceptual entities that are directly relatable via the mapping component 106. The metadata entities include the concepts (or expressions) of structure, field, and relationship. Paragraph 0039 teaches mapping relates and connects between the same, different, or a combination of the same and different mappable concepts from at least two mapped models. Mapping is directional. Paragraph 0178 teaches BasedOnMap should refer to a valid Map name. BasedOnRelationship should refer to a valid Relationship name in the source domain. A valid BasedOnMap should exist if BasedOnRelationship is specified. Copied FieldMaps are subject to the all other mapping rules as they are explicitly defined. The examiner interprets the source model metadata/entities to be to the claimed data analysis attributes and the mapping rules to be the claimed mapping rules used to map source model metadata/entities to target model metadata/entities. Explicitly defined directional mapping based on relationships is interpreted to be the claimed respective mapping between data analysis attributes and the respective portion of the semantic model metadata].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, by incorporating mapping rules to map model metadata/entities (see Vaschillo Paragraph 0038, 0039, and 0178), because both applications are directed to semantic data model processing; configuring the steps used to generate semantic layers to include steps for adherence to rules for mapping metadata and attributes/entities allows for users to take advantage of the extensibility mechanism of a domain (see Vaschillo Paragraph 0065).

Baird and Vaschillo discloses most of the limitations as set forth in claim 13 but does not appear to expressly disclose aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, and receiving a result set to the query request and rendering the result set to a user device.
Echerer discloses:
aggregating one or more of data analysis attributes from at least two respective configuration content objects [Column 9 Lines 38-42 teach the analysis data that is stored in an Analysis File may simply contain image enhancement features such as brightness, contrast, histogram equalization, zoom, gamma correction factors, and other image adjustment instructions. Note: Storing analysis data (analysis attributes) from features such as adjustment instructions (configuration content objects) that include histogram equalization and zoom (at least two configuration content objects) reads on the claimed aggregating one or more of data analysis attributes from at least two respective configuration content objects.], each configuration content object from a respective data analysis file [Column 9 Lines 38-42 teach the analysis data that is stored in an Analysis File may simply contain image enhancement features such as brightness, contrast, histogram equalization, zoom, gamma correction factors, and other image adjustment instructions. Column 11 Lines 11-13 teach that image's Analysis Files are listed from the Analysis Database in the second file list box, as can be seen in FIG. 1. Column 17 Lines 17-19 teach an image, and a set of points that have been collected from the image and stored in an Analysis File that was created in the Automatic mode. Column 17 Lines 27-32 teach storing the Landmark coordinates in the Analysis File and then by storing a set of files such that each file contains a set of instructions detailing what to do with those coordinates to produce a given calculation, a large variety of calculations can be extracted from one set of Landmarks. Note: Storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) reads on the claimed each configuration content object from a respective data analysis file.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird and Vaschillo, by incorporating storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) (see Echerer Column 9 Lines 38-42, Column 11 Lines 11-13, Column 17 Lines 17-19, and Column 17 Lines 27-32), because the three applications are directed to data processing; incorporating storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) provides a quantified minimum error in dimensionless units of mm per mm and/or pixels per pixel (see Echerer Column 13 Lines 9-11). 

Baird, Vaschillo, and Echerer discloses most of the limitations as set forth in claim 13 but does not appear to expressly disclose the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, and receiving a result set to the query request and rendering the result set to a user device.
Julien discloses:
the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes [Paragraph 0046 the user can duplicate the subset of data into a new table. In certain embodiments, the user can use the modeling tool 132 to annotate the duplication in the data model 138. A global uniqueness rule, such as the duplicate columns rule 522 shown in FIG. 5 (described below), can be selected by users so that the design analysis tool 134 identifies duplicate data (i.e., identifies a redundant column in a denormalized table. Note: Duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) reads on the claimed the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, Vaschillo, and Echerer, by incorporating duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) (see Julien Paragraph 0046), because the four applications are directed to data processing; incorporating duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) identifies a redundant column in a denormalized table (see Julien Paragraph 0046). 

Baird, Vaschillo, Echerer, and Julien discloses most of the limitations as set forth in claim 13 but does not appear to expressly disclose receiving a result set to the query request and rendering the result set to a user device.
Banerjee discloses:
receiving a result set to the query request and rendering the result set to a user device [Paragraph 0023 teaches support launchpad mobile application 326 may request or query 328 the predictive data model 318, and in response, insights are sent as result 330 to the support launchpad mobile application 326 in a format supported by the mobile device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, Vaschillo, Echerer, and Julien, by incorporating request or querying the predictive data model and in response, insights are sent as result to the mobile application in a format supported by the mobile device (see Banerjee Paragraph 0023), because the five applications are directed to data processing; incorporating request or querying the predictive data model and in response, insights are sent as result to the mobile application in a format supported by the mobile device provides proactive prevention in delays in finding solutions (see Banerjee Paragraph 0002). 

As to claim 14:
Baird discloses:
The computer readable medium of claim 13, further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of:
processing one or more data statements issued by one or more data analysis applications [Paragraph 0031 teaches instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. The examiner interprets analysis tools to be the claimed analysis applications and the database statements to be the claimed data statements.], the one or more data statements being configured to operate over the semantic layer [Paragraph 0031 teaches the database statements from the analysis tools are conformed to database connectivity statements (e.g., using ODBC, JDBC, OLE-DB, etc.) by an instance of middleware. The database connectivity statements can then be delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. In an exemplary embodiment, the database statements can be configured to operate on a virtual multidimensional data model. To elaborate, virtual multidimensional data model is interpreted by the examiner to be the semantic layer.]

As to claim 15:
Baird discloses:
The computer readable medium of claim 14, wherein the one or more data statements are configured to operate over at least one of, at least one virtual data model, or one or more virtual cubes, that is associated with the semantic layer [Paragraph 0031 teaches the database statements from the analysis tools are conformed to database connectivity statements (e.g., using ODBC, JDBC, OLE-DB, etc.) by an instance of middleware. The database connectivity statements can then be delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. In an exemplary embodiment, the database statements can be configured to operate on a virtual multidimensional data model. The virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes 126) of the subject database. To elaborate, the examiner interprets the database statements to be configured on both the virtual multidimensional data model (virtual model) and the virtual cubes].

As to claim 16:
Baird discloses:
The computer readable medium of claim 14, wherein the one or more data statements are processed to formulate one or more data operations that are performed over at least one subject dataset [Paragraph 0031 teaches database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse].

As to claim 17:
Baird discloses:
The computer readable medium of claim 13, further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of:
creating at least one virtual data model [Paragraph 0060 teaches at least one designer from a group of collaborating designers concurrently designing a virtual multidimensional data model. The examiner interprets the designing to be the claimed creation of a virtual data model.], the at least one virtual data model being created based at least in part on the semantic model metadata [Paragraph 0060 teaches a designer might want to create, modify, and/or delete some aspect (e.g., dimension, measure, relationship, etc.) of the virtual multidimensional data model. The examiner interprets the dimension, measure, and relationship to be the semantic model metadata].

As to claim 18:
Baird discloses:
The computer readable medium of claim 17, wherein the at least one virtual data model comprises one or more virtual cubes [Paragraph 0031 teaches the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes 126) of the subject database].

As to claim 19:
Baird discloses:
A system for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the system performed by at least one computer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts, the acts comprising, 
identifying a plurality of data analysis configurations [Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. The examiner interprets the units of work objects invoked by data model designers to be the claimed plurality of identified data analysis configurations.]; 
determining one or more data analysis attributes associated with the plurality of data analysis configurations [Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. The examiner interprets the units of work objects invoked by data model designers to be the claimed identified data analysis configurations. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N).
To elaborate, the examiner interprets work objects to be the claimed data analysis configurations and object attributes resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]; and 
generating semantic model metadata that constitute a semantic layer [Paragraph 0036 interaction with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events is characterized by various sets of interaction attributes. The transaction processor can apply the interaction attributes to a local set of data model rules to determine certain actions. The data model rules and/or multidimensional data model rules 172 in part define the characteristics (e.g., syntactic rules, semantic rules, etc.) of semantically correct representations (e.g., programming objects) of various aspects of the collaboratively designed virtual multidimensional data model. Paragraph 0061 teaches the rules might specify that the dimension object are to contain a hierarchy attribute and a level attribute pointing to a valid keyed-attribute as its primary-attribute. The examiner interprets the rules used to define the dimension to be the generation of semantic model metadata wherein the rules are associated with the multidimensional data model and dimension is included in the semantic model metadata.], the semantic model metadata being generated based at least in part on the one or more data analysis attributes rather than being generated based on the subject dataset metadata [Paragraph 0031 teaches the structure of the subject database can be specified by certain subject database attributes (e.g., database definitions, schema definitions, etc.) comprising subject database metadata in a distributed data metastore. Paragraph 0038 teaches processing at the multidimensional data model design collaboration engine includes receiving, merging, and validating the object attributes. The merge processor can merge the object attributes comprising various semantically correct instances of the unit of work objects received from various respective designers to determine a set of merged object attributes. The examiner interprets the object attributes to be the data analysis attributes wherein the object attributes are used to get a set of merged attributes comprising semantically correct (rule defined) instances of work objects characterized by metadata (dimensions).],
the data analysis attributes derived from the plurality of data analysis configurations [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
Note: The examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data. The examiner also interprets data model attributes associated with a multidimensional data model representation resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]
identifying the data analysis attributes from associated data analysis configurations based on data analysis applications [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
Note: The examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data. The examiner also interprets data model attributes associated with a multidimensional data model representation resulting from triggers generating work objects to be the claimed data analysis attributes associated with the data analysis configurations.]
the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. In some cases, the interactions among the data model designers can occur concurrently. The unit of work objects invoked by the data model designers can then be merged, validated, and the committed changes broadcast to all the designers by the multidimensional data model design collaboration engine. Paragraph 0037 teach the interaction attributes might trigger a design transaction comprising multiple associated operations that generate a unit of work object (e.g., unit of work object 154.sub.1, . . . , unit of work object 154.sub.N) described by certain object attributes (e.g., object attributes 155.sub.1, . . . , object attributes 155.sub.N). Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses. Paragraph 0054 teaches dimensions and/or relationships can be defined in tables associated with the subject database in the data warehouse.
Note: The examiner interprets dimensions or data model attributes associated with work objects are defined in a subject database tied to a data warehouse to be the claimed the data analysis configurations are codified in configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset. The subject database is interpreted to include the claimed subject dataset, analysis tools (e.g., Tableau, Excel, QlikView, etc.) are interpreted to be the claimed data analysis applications, and dimensions and/or relationships can be defined in tables associated with the subject database in the data warehouse is interpreted to be the claimed data analysis configurations are codified in configuration content objects. Codified is interpreted to be database statements and configuration content objects is interpreted to be databases.]
based on the data analysis attributes, determining one or more implementation recommendations associated with the semantic layer [Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects. Paragraph 0037 teach the interaction attributes might indicate the designer wants to create a new dimension for the collaboratively designed virtual multidimensional data model characterized by the data model attributes 142.sub.S. In this case, the data model rules can specify the additional interaction attributes (e.g., dimension name) required from the designer, the semantically correct structure of the dimension object, the minimum attributes that may be required for a valid dimension object, and/or other characteristics defining a semantically correct unit of work object. Paragraph 0068 and Figure 6B teaches responsive to designer1 130.sub.1 interacting with the cube design canvas to invoke the creation of a new dimension (e.g., see FIG. 6A), a dimension creation window 614.sub.1 is rendered in the designer1 cube design canvas view 604.sub.1. Designer1 130.sub.1 might enter the name "Customer Dimension" and select the key column "customerkey". To elaborate, the examiner interprets the selection of the key column “customerkey” to be a result of the application providing recommendations in the form of additional interaction attributes in the form of a drop down list and the designer selecting an interaction attribute from the set of recommendations”. The data model attributes are interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.], the implementation recommendations being determined based at least in part on at least one of, the one or more data analysis attributes, or the semantic model metadata [Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects.  To further elaborate, the examiner interprets the drop down list provided to the designer to be a list of interaction attributes that represents one or more elements of the application data wherein application data represents data transmitted from the multidimensional model data model attributes. The data model attributes are interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.]; and 
detecting at least one action event associated with the one or more implementation recommendations [Paragraph 0070 teaches clicking the "Save" button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. The generated unit of work object can then be broadcast to the designers with access to the collaborative environment for the selected virtual multidimensional data model. The examiner interprets generating a semantically correct unit of work when the designer clicks “Save” to be the claimed execution of the one or more commands to carry out the action event (selecting the interaction attribute and clicking “Save”)]
executing one or more commands to carry out the at least one action event [Paragraph 0070 teaches clicking the "Save" button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. The generated unit of work object can then be broadcast to the designers with access to the collaborative environment for the selected virtual multidimensional data model. The examiner interprets generating a semantically correct unit of work when the designer clicks “Save” to be the claimed execution of the one or more commands to carry out the action event (selecting the interaction attribute and clicking “Save”)], the commands for reducing or redirecting the attributes defined by the semantic model metadata [Paragraph 0031 teaches the structure of the subject database can be specified by certain subject database attributes (e.g., database definitions, schema definitions, etc.) comprising subject database metadata in a distributed data metastore. Paragraph 0037 teaches the data model rules might specify the scope of the associated operations, the syntax and/or semantics of the unit of work object, and/or other characteristics corresponding to the received interaction attributes. Paragraph 0038 teaches processing at the multidimensional data model design collaboration engine includes receiving, merging, and validating the object attributes. The merge processor can merge the object attributes comprising various semantically correct instances of the unit of work objects received from various respective designers to determine a set of merged object attributes. Paragraph 0050 teaches certain batches of received object attributes can be merged (see operation 330) and/or validated (see operation 332) to determine a set of attributes (e.g., committed modification attributes) characterizing the data model changes to be committed to the collaborative environment (see operation 334). Paragraph 0070 teaches designer1 130.sub.1 has selected an interaction attribute (e.g., “VALUE COLUMN”=“fullname”) in the dimension creation window 614.sub.2 that can serve to complete a valid set of interaction attributes such that the “Save” button can be clicked. According to the herein disclosed techniques, clicking the “Save” button can generate a semantically correct unit of work object based on the specified interaction attributes, data model rules, and/or other inputs. Note: The examiner interprets the interaction attribute associated with the “Save” command to be the claimed attributes defined by the semantic model because the semantically correct unit of work objects based on the specified interaction attributes are also based on the database metadata in a distributed data metastore. To further elaborate, the examiner interprets the object attributes to be the data analysis attributes wherein the object attributes are used to get a set of merged attributes comprising semantically correct (rule defined) instances of work objects characterized by metadata (dimensions) and receiving, merging, and manipulating interaction attributes is interpreted to read on the claimed redirecting. The examiner interprets the claimed redirecting attributes to be moving and manipulating attributes, therefore receiving attributes is interpreted to be moving (redirecting) attributes.]
generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations [Paragraph 0031 teaches the database statements from the analysis tools are conformed to database connectivity statements (e.g., using ODBC, JDBC, OLE-DB, etc.) by an instance of middleware. The database connectivity statements can then be delivered to a query planner to produce associated instances of subject database statements that can be issued to a distributed data query engine for operation on the subject database. In an exemplary embodiment, the database statements can be configured to operate on a virtual multidimensional data model. Paragraph 0036 teaches using the cube design canvas to view and/or interact with various representations of a selected instance (e.g., latest version) of a collaboratively designed virtual multidimensional data model characterized by an associated set of data model attributes. The data model attributes are transmitted from the multidimensional data model design collaboration engine to the multidimensional data model design application for local storage in respective sets of application data upon launch of the application and/or loading of a certain data model design project. Interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events characterized by various sets of interaction attributes. FIG. 6B depicts collaborative design interface views among collaborators selecting interaction attributes in systems for data model design collaboration using semantically correct collaborative objects. Paragraph 0039 teaches the data model designers can define the dimensions 108, measures 109, relationships 110, and/or inferred relationships 121 based at least in part on information comprising a set of abstracted distributed data metadata 143 (e.g., abstracted from the distributed data metastore 113 by the query planner 120 in FIG. 1A)… one or more instances of the virtual cubes 126 can be determined at query time (e.g., by the query planner 120 in FIG. 1A). Paragraph 0061 teaches when a valid set of interaction attributes are received, one or more semantically correct unit of work objects can be generated (see step 508). In some cases, the unit of work object can be semantically correct when conformed to certain aspects of the multidimensional data model rules 172. For example, the shown instance of a unit of work object 154.sub.2 for a created dimension (e.g., “customer Dimension”) can be structured according to the multidimensional data model rules 172. Specifically, the rules might specify the unit of work object are to have an XML-based structure having the shown tag taxonomy (e.g., <dimension> . . . </dimension>, <dataset> . . . </dataset>, etc.).
Note: Paragraph 0079 of the instant application specification is directed to action buttons selected by the user to invoke action events that will facilitate implementation of the recommendation which the examiner interprets to be the claimed accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations. Therefore, the cited prior art’s recitation of interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events is also interpreted to read on the claimed accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations. The examiner interprets the drop down list provided to the designer to be a list of interaction attributes that represents one or more elements of the application data wherein application data represents data transmitted from the multidimensional model data model attributes. The data model attributes is interpreted to be the claimed data analysis attributes and the list of the interaction attributes is interpreted to the claimed implementation recommendations.  To further elaborate, valid interaction attributes associated with the designer interacting with certain elements is interpreted to be the designer interacting with the claimed implementation recommendations. When a valid set of interaction attributes are received, one or more semantically correct unit of work objects can be generated, wherein the semantically correct unit of work objects are interpreted to be the claimed additional data set based on the semantic model metadata and the one or more unit of work objects is interpreted to include the claimed additional (more) data set. Semantically correct is interpreted to read on the claimed based on the semantic model metadata and the claimed data additional data set is interpreted to be associated with or in the same scope of the claimed data analysis attributes associated with the data analysis configurations. Furthermore, delivering statements, based on selections from a drop down list as part of interacting with certain elements (e.g., links, buttons, drag-and-drop items, drop-down selectors, etc.) in the cube design canvas to produce interaction events, to a query planner to produce associated instances of subject database statements (generating a set of operations for satisfying a query request) that can be issued to a distributed data query engine for operation on the subject database reads on the claimed generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations.] and

Baird discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose at least one of the one or more data analysis attributes is mapped to a respective portion of the semantic model metadata based at least in part on one or more mapping rules, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset and receiving a result set to the query request and rendering the result set to a user device.
Vaschillo discloses: 
at least one of the one or more data analysis attributes mapped to a respective portion of the semantic model metadata based on one or more mapping rules [Paragraph 0038 and Figure 1 teach source data model 102 and a target data model 104, which mapping occurs from the source model 102 to the target model 104 via a mapping component 106. Each data model (102 and 104) has associated therewith metadata that exposes one or more entities that can be related. That is, the source model 102 exposes source metadata 108 and the target model 104 exposes target metadata 110, which metadata (108 and 110) each comprise conceptual entities that are directly relatable via the mapping component 106. The metadata entities include the concepts (or expressions) of structure, field, and relationship. Paragraph 0039 teaches mapping relates and connects between the same, different, or a combination of the same and different mappable concepts from at least two mapped models. Mapping is directional. Paragraph 0178 teaches BasedOnMap should refer to a valid Map name. BasedOnRelationship should refer to a valid Relationship name in the source domain. A valid BasedOnMap should exist if BasedOnRelationship is specified. Copied FieldMaps are subject to the all other mapping rules as they are explicitly defined. The examiner interprets the source model metadata/entities to be to the claimed data analysis attributes and the mapping rules to be the claimed mapping rules used to map source model metadata/entities to target model metadata/entities. Explicitly defined directional mapping based on relationships is interpreted to be the claimed respective mapping between data analysis attributes and the respective portion of the semantic model metadata].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, by incorporating mapping rules to map model metadata/entities (see Vaschillo Paragraph 0038, 0039, and 0178), because both applications are directed to semantic data model processing; configuring the steps used to generate semantic layers to include steps for adherence to rules for mapping metadata and attributes/entities allows for users to take advantage of the extensibility mechanism of a domain (see Vaschillo Paragraph 0065).

Baird and Vaschillo discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, and receiving a result set to the query request and rendering the result set to a user device.
Echerer discloses:
aggregating one or more of data analysis attributes from at least two respective configuration content objects [Column 9 Lines 38-42 teach the analysis data that is stored in an Analysis File may simply contain image enhancement features such as brightness, contrast, histogram equalization, zoom, gamma correction factors, and other image adjustment instructions. Note: Storing analysis data (analysis attributes) from features such as adjustment instructions (configuration content objects) that include histogram equalization and zoom (at least two configuration content objects) reads on the claimed aggregating one or more of data analysis attributes from at least two respective configuration content objects.], each configuration content object from a respective data analysis file [Column 9 Lines 38-42 teach the analysis data that is stored in an Analysis File may simply contain image enhancement features such as brightness, contrast, histogram equalization, zoom, gamma correction factors, and other image adjustment instructions. Column 11 Lines 11-13 teach that image's Analysis Files are listed from the Analysis Database in the second file list box, as can be seen in FIG. 1. Column 17 Lines 17-19 teach an image, and a set of points that have been collected from the image and stored in an Analysis File that was created in the Automatic mode. Column 17 Lines 27-32 teach storing the Landmark coordinates in the Analysis File and then by storing a set of files such that each file contains a set of instructions detailing what to do with those coordinates to produce a given calculation, a large variety of calculations can be extracted from one set of Landmarks. Note: Storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) reads on the claimed each configuration content object from a respective data analysis file.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird and Vaschillo, by incorporating storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) (see Echerer Column 9 Lines 38-42, Column 11 Lines 11-13, Column 17 Lines 17-19, and Column 17 Lines 27-32), because the three applications are directed to data processing; incorporating storing a set of analysis files each file (respective data analysis file) containing a set of adjustment instructions (each configuration content object) provides a quantified minimum error in dimensionless units of mm per mm and/or pixels per pixel (see Echerer Column 13 Lines 9-11). 

Baird, Vaschillo, and Echerer discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, and receiving a result set to the query request and rendering the result set to a user device.
Julien discloses:
the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes [Paragraph 0046 the user can duplicate the subset of data into a new table. In certain embodiments, the user can use the modeling tool 132 to annotate the duplication in the data model 138. A global uniqueness rule, such as the duplicate columns rule 522 shown in FIG. 5 (described below), can be selected by users so that the design analysis tool 134 identifies duplicate data (i.e., identifies a redundant column in a denormalized table. Note: Duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) reads on the claimed the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, Vaschillo, and Echerer, by incorporating duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) (see Julien Paragraph 0046), because the four applications are directed to data processing; incorporating duplicating data into a new table (aggregation and aggregated data analysis attributes) using rules listed in Figure 5B (set of mapping rules) that include duplicate column rule 522 (rules for identifying redundant attributes) identifies a redundant column in a denormalized table (see Julien Paragraph 0046). 

Baird, Vaschillo, Echerer, and Julien discloses most of the limitations as set forth in claim 19 but does not appear to expressly disclose receiving a result set to the query request and rendering the result set to a user device.
Banerjee discloses:
receiving a result set to the query request and rendering the result set to a user device [Paragraph 0023 teaches support launchpad mobile application 326 may request or query 328 the predictive data model 318, and in response, insights are sent as result 330 to the support launchpad mobile application 326 in a format supported by the mobile device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Baird, Vaschillo, Echerer, and Julien, by incorporating request or querying the predictive data model and in response, insights are sent as result to the mobile application in a format supported by the mobile device (see Banerjee Paragraph 0023), because the five applications are directed to data processing; incorporating request or querying the predictive data model and in response, insights are sent as result to the mobile application in a format supported by the mobile device provides proactive prevention in delays in finding solutions (see Banerjee Paragraph 0002). 

As to claim 20:
Baird discloses:
The system of claim 19, wherein the plurality of data analysis configurations are accessed by one or more data analysis applications to perform one or more data operations over at least one subject dataset [Paragraph 0031 teaches analyst 102 (e.g., business intelligence analyst) interacting with certain instances of analysis tools (e.g., Tableau, Excel, QlikView, etc.) that can generate various instances of database statements to be interpreted on associated datasets. In some cases, the analyst may want to perform analyses on a set of subject data (e.g., mobile activity, social network activity, transactions, CRM activity, etc.) that is stored in a subject database (e.g., as flat file data, multidimenional data, etc.) in a distributed data warehouse. The database statements can be configured to operate on a virtual multidimensional data model. Specifically, the virtual multidimensional data model can comprise various data model attributes that can be used to form one or more logical representations (e.g., virtual cubes) of the subject database. Such virtual cubes can be presented to the analyst to facilitate a broad range of analyses of the underlying data (e.g., subject data). Paragraph 0032 teaches various semantically correct unit of work objects can be generated at each instance of the multidimensional data model design application responsive to certain interactions (e.g., design operations) from the data model designers. Paragraph 0053 teaches the multidimensional data model attribute selection technique determining data model attributes associated with a multidimensional data model representation of a subject database by selecting a data warehouse from available (e.g., connected) data warehouses.
To further elaborate, the examiner interprets the semantically correct units of work objects to be the claimed one or more data analysis configurations wherein the semantically correct units of work objects are generated at each instance of the multidimensional data model. The instance of the multidimensional data model comprises virtual cubes that are then presented to the analyst using the analysis tools to analyze underlying data/subject data].


Response to Arguments
Applicant’s arguments directed to the 103 rejection with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant presents the following arguments in the 6/10/2022 remarks pages 9:
“it is emphasized that the claimed approach reduces the required memory and computing resources by reducing the number of attributes (fields, associations and the like), therefore improving memory and processor consumption needs… claim 1 has been amended to recite generating a set of operations for satisfying a query request based on accessing at least one additional data set as computed by the approach of claim 1, and receiving a result set to the query request and rendering the result set to a user device, as disclosed at [0050]. It is respectfully requested that the rejection under 35 U.S.C. § 101 be withdrawn”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments. As mentioned above, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element, “a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations, and receiving a result set to the query request and rendering the result set to a user device are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, a method for generation of semantic layers used to perform data analyses over subject datasets that are described at least in part by subject dataset metadata, the method performed by at least one computer and executing one or more commands to carry out the at least one action event, the commands for reducing or redirecting the attributes defined by the semantic model metadata, aggregating one or more of data analysis attributes from at least two respective configuration content objects, each configuration content object from a respective data analysis file, the aggregation based on a set of mapping rules for identifying redundant attributes from among the aggregated data analysis attributes, the plurality of data analysis configurations codified in the respective configuration content objects accessed by the data analysis applications for performing analyses over a subject dataset, generating a set of operations for satisfying a query request based on accessing at least one additional data set based on the semantic model metadata as a result of the implementation recommendations; and receiving a result set to the query request and rendering the result set to a user device does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Therefore, the examiner maintains that Claim 1 is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169